PER CURIAM.
We grant the appellee’s motion to dismiss this appeal. The State appeals the trial court’s order mitigating appellee’s sentences for dealing in stolen property, burglary of an unoccupied dwelling, and false verification of ownership. After mitigation, the trial court imposed a sentence of six years in prison for the dealing in the stolen property count and five years for the burglary and false verification of ownership counts, with all sentences to be served concurrently. The lowest permissible sentence under the Criminal Punishment Code was 37.8 months. We find that appellee’s sentence was legal and within the range established by the Criminal Punishment Code. Therefore, we are without jurisdiction to entertain the State’s appeal of the sentence imposed. See § 924.07(e), (i), Fla. Stat.; Fla. R.App. P. *12259.140(c)(1)(M)-(N). This appeal is dismissed for want of jurisdiction.

Dismissed.

MAY, DAMOORGIAN and LEVINE, JJ., concur.